DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Response to Arguments1
Inapposite Case Law
Applicant relies on the holdings in Wasica. Examiner already discussed and answered these holdings as nonapplicable based on fact pattern found therein in Advisory Action (11/16/2021) of which is incorporated herein by reference.
With respect to new arguments, Applicant submits that the interchangeable relationship of “funds” and “credits” rise to the level of ambiguity. These are not technical words. These are words with essentially plain meaning grounded in common sense. The holdings in Wasica do not apply since Wasica centered on the facts related to tire pressure and expert testimony. Examiner is relying on the same reasoning as before. See Advisory Action (11/16/2021) at II(B). This point by the Examiner goes uncontested. With respect to “System Application” and Applicant’s remarks, the same logic applies.
Newly Added Language — Two Accounts Taught
Sharp at 0180 discloses the redemption option as being sent to purchase data [9] or redemption data [64] prior to the delivery of the physical card. If the user chooses redemption data, they may be allocated to any one of the plurality of accounts such as credit card account, debit card account, and etc. These teach funds associated with the virtual card since “the step of providing the redemption option to the customer [91] may comprise delivering the redemption option to the customer…in electronic form.” 
Following 0181, 0181 discloses the physical card and how the funds may be delivered, for example, through a kiosk. These options include “credit card account” and “system account credit.” As such, Sharp teaches two distinct accounts each associated with the two cards in the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Examiner has three separate sections below with similar explanations for the language at issue. The thrust of each are related to one another. Examiner is outlining the sections just for clarity of the record.

New Matter for Association of Virtual Card
Newly amended claims 1, 11, and 19 recite the “virtual card account” is associated with two items with the language of: “generation…wherein the virtual card account is associated with [(i)] payment card identifier and [(ii)] the account….” In most recent Remarks (12/09/2021), Applicant has ipsis verbis “virtual card account,” nor is there any requirement, see MPEP 2163, the only mention of an account is “accounts [between] payer and payee[.]”Para. (0084) is directed towards “stored customer profiles” and “activat[ion of] the payment instrument.” There is no mention of any account. In both paras. outlined, neither disclose “payment card identifier” and a second account (called “account” in the claims) associated with the virtual account.

New Matter for Generation of Virtual Card
Under similar reasoning and looking at the element as a whole, the “virtual card account” is “generat[ed]” is not supported. Instant Claim 1, 5th element. Examiner will enumerate what the Spec. discloses with the language of generat— (e.g., generation, generating, generates, and variants):
0027 “generate a payment instrument” and “generation of payment instrument instantiation”;
0031 “generate useful data”;
0034 “generating beacons”;
0048 “[d]ata generated”;
0059 “generate a set of instructions”;
0068 “generate a state”;
0069 “generates or modifies…ports”
0072 “generate a payment instrument 108 [in Fig. 1]” & Fig. 1 (reproduced in part below and showing physical (not virtual) card)

    PNG
    media_image1.png
    350
    409
    media_image1.png
    Greyscale

0075 “generates a representation…to apply on the payment instrument”;
0077 “generates a customized flow”;
0079 “generates a fund”;
0093 “generate an interface”;
0097 “generates payload”;
0098 “generates state of the device”; 
et seq.
While there is disclosure for a physical payment card, there is no mention of a virtual card being generating. The element as a whole is not support. Given that the instant Application is designed as a CON (as opposed to a CIP), this is new matter. See MPEP 2163.

New Matter Two Accounts Claims but only One Disclosed
Similarly, claims 1 and 11 disclose two accounts of (i) “an account” generated on the onset and (ii) “a virtual card account.” Based on the facts discussed above, there is only one (1) account enumerated in the Spec.

Dependent claims for each of the grounds are rejected under the same line of reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160012465A1 Sharp.
Regarding claims 1 and 11 Sharp2 teaches:
generating, by a payment service system (PSS) and in a data store (Fig. 12 Item 129, Fig. 286; 0630 “a user may be required to create an account to perform…functions”, 0704, 0905-0906, 1022 (discussing database table)) maintained by the PSS (Fig. 12 Item 128), an account for a user (Fig. 6 Item 48 (showing account); 0952 “system mobile application [can] create one account profile 130”, 1020 “create a system profile 130 account 48”) (Examiner notes that MySQL is used, without limitation, to store account information in table, see 0496-0499 & Figs. 282 to 286. For example, MySQL commands such as “CREATE USER” and “INSERT” may be used, see 0499. Examiner notes that the system may require the user to create an account before perform functions, see 0630.), wherein the account is generated based on an account request received from the user via a payment application associated with the PSS and executing on a device associated with the user (Fig. 20 Item 127, 147, Fig. 21; 0851 “mobile app” or “browsers”, 0874-0876, 0878 “system website 127 or a system application 147 such as a mobile application”, 0886 (loading funds or credits with application)), and wherein the PSS is configured to process one or more payment transactions for the user (0685-0686, 0702) using the account based on corresponding interactions by the user with the payment application (0886);
receiving, by the PSS and from the payment application (0682, 0896), a payment card request from the user to associate a payment card with the account (Fig. 1 Items 4, 8 (i.e. user data), Fig. 6 Item 48 (showing user data in detail); 0681, 1020 “create a system profile 130 account 48 and associated funds or credit…with the system account and/or third party cards, such as system user’s bank, credit, and/or debit cards”) (Examiner notes that the user data is associated with the database 129, see 0679. This is all associated with the card via the database when customer input (4) is feed into the system. Ultimately, the language of “payment card request” is taught because the user input (4) results in output of card (19) as seen in Fig. 1.), wherein the payment card request is made via an interaction by the user with the payment application (Fig. 20 Item 127, 147, Fig. 21; 0851 “mobile app” or “browsers”, 0874-0876, 0878 “system website 127 or a system application 147 such as a mobile application”, 0886 (loading funds or credits)); (Examiner notes that transactions with the system 127 may be through software component 147. Examiner notes that the Sharp (0180) provide funding a number of ways. Fig. 1 is consistent with this teaching, see Fig. 1 at least Items 12-14, 78, 15-18, and 81. Examiner notes that the “redemption option [is associated with] a system profile [130] of the user [91], see 0184. Further, the system profile comprises the user data eight (8) therein, see Fig. 20 Item 8, wherein the user data comprises the account number therein, see Fig. 6 Item 48.)
based on the payment card request, facilitating, by the PSS (0861 (discussing flexible network), 0896 (same)) (Examiner is taking “facilitating” as results oriented language, and therefore, broad.):
transmission of instructions (0807, 0896) to cause the payment card associated with a payment card identifier to be printed (Fig. 14 Items 98, 104; 0177 (“printing means”), 0797, 0798, 0807, 0812-0813, 0841) for physical delivery to the user; and (0796) (Examiner notes that the card is part of the “output,” see Fig. 1 Items “output” and 19. The printing of the card can occur after the virtual card available, see Fig. 18 Items 249’ through 258’)
generation of a virtual card account (i.e. the redemption option of a virtual card 12 associated with the card through the partition information, see discussion below) associated with the payment card identifier and the account, wherein the virtual card account is usable for payment transactions prior (0087 (discussing redemption information), 0180 (“redemption option may be immediately utilized by the customer [91] in electronic form….”) (underlining added), 0184 (“immediately utilized”)) (Examiner is taking redemption option as the virtual card; however, it can be appreciated that the redemption option is flexible in form that allows later use and transfer to other users, see 0180. Nonetheless, redemption option teaches virtual card. Further still, Sharp discloses a plurality of forms of the redemption data. Specifically, “an electronic credit card [12]” is disclosed, see 0184. Examiner importantly notes that card 19 is the physical card as output whereas card 12 is the virtual card. Further still, the virtual card, through the redemption information framework, used as seen in 0658-0659.) to delivery of the payment card; and (Examiner notes that Figs. 16, 17, and 18 disclose the overall flow. For example, online redemption can take place at 233’, and as discussed before, this may be in the form of a virtual card. The chronology is shown with the language of “If pick up later” which connects to Fig. 18. At Fig. 18, which is at a later point in time, the user may get a physical card that is at least dispended via the kiosk, see Fig. 18 Items 249’ through 258’.)
upon receiving an indication of physical receipt of the payment card via the payment application (Fig. 10 Items inside 84; 0652 “data matrix code, bar code” and the like, 0683-0684) (Examiner notes that QR codes and the like are an indication of mancupation (i.e. physical possession) since the identifiers are on the card. Additionally, the activation may take place through “website” or “software application” or even “mobile applications,” see 0652.), activating, by the PSS, the payment card 0652 (discussing “activation through a kiosk”) (Examiner notes that Sharp discloses an embodiment whereby the user may have a “system card” in a semi-activate state that is ultimately activated, see 0671. Later, the user may perform activation through a POS with a clerk, see 0673, or this may be done in “private,” see 0673. However, it can be appreciated that Sharp is non-limiting. That is, the “[s]ystem cards may be…offered for purchase through kiosks….[whereby] [k]iosks or vending apparatus may, via the Internet….allow purchase and/or activation activates to be completed[,]” see 0674. Simply put, the activation of the card after purchase can be done remotely. Lastly, the physical card allows for the redemption information to be associated therewith, see 0716 (“a physical component of the system”). Sharp allows for the user both different types of redemption information through the partition information 71, see 0716. The best figure is Fig. 10 for the physical card.) for use in payment transactions (0685, 0686 (payment with scanning and the like), 0687 (payment with sticker), 0702).


    PNG
    media_image2.png
    1033
    1076
    media_image2.png
    Greyscale

Figure 1 reproduced from Sharp Fig. 1 (Examiner’s annotations).

Regarding claims 6 and 14 Sharp teaches:
The method as claim 1 recites, wherein, based on receiving the payment card request, (Fig. 1 Items 4, 8 (i.e. user data), Fig. 6 Item 48 (showing user data in detail); 0681, 1020 “create a system profile 130 account 48 and associated funds or credit…with the system account and/or third party cards, such as system user’s bank, credit, and/or debit cards”) presenting, by the PPS, a representation of a virtual payment object associated with the virtual card account (Figs. 29-30; 0879 “electronic gift cards”).

Regarding claims 7 and 15 Sharp teaches:
The method as claim 6 recites, wherein the virtual payment object includes content printed on the payment card, including one or more of an account identifier, a name, an expiration date, a financial entity associated with the account, or a card customization feature (0743, 0744).

Regarding claim 8 and 16 Sharp teaches:
causing presentation of, by the PSS and on an interface of the device associated with the user, the virtual payment object (Figs. 207-208; 0951).

Regarding claims 9 and 17 Sharp teaches:
configuring the virtual card account for inclusion in a virtual wallet associated with the user and the mobile device (Fig. 99 Item 100; 0374 “digital wallets associated with user profiles…and/or redemption options.”, 0730 “digital wallets stored on the user’s mobile device 96”; see also 0734, 0853, 0858) (Examiner notes, as previously established, that the virtual card is part of the redemption framework.).

Regarding claims 10 and 18 Sharp teaches:
The method as claim 1 recites, wherein the virtual card account remains usable after activation of the payment card (0087 (discussing redemption information), 0180 (“redemption option may be immediately utilized by the customer [91] in electronic form….”) (underlining added), 0184 (“immediately utilized”)) (Examiner is taking redemption option as the virtual card; however, it can be appreciated that the redemption option is flexible in form that allows later use and transfer to other users, see 0180. Nonetheless, redemption option teaches virtual card. Further still, Sharp discloses a plurality of forms of the redemption data. Specifically, “an electronic credit card [12]” is discloses, see 0184. Examiner importantly notes that card 19 is the physical card as output whereas card 12 is the virtual card. Further still, the virtual card, through the redemption information framework, used as seen in 0658-0659.) to delivery of the payment card; and (Examiner notes that Figs. 16, 17, and 18 disclose the overall flow. For example, online redemption can take place at 233’, and as discussed before, this may be in the form of a virtual card. The chronology is shown with the language of “If pick up later” which connects to Fig. 18. At Fig. 18, which is at a later point in time, the user may get a physical card that is at least dispended via the kiosk, see Fig. 18 Items 249’ through 258’.).

Regarding claim 19 Sharp teaches:
generating, by a payment service system (PSS) and in a data store maintained by the PSS (Fig. 12 Item 129, Fig. 286; 0630 “a user may be required to create an account to perform…functions”, 0704, 0905-0906, 1022 (discussing database table)), an account for a user (Fig. 6 Item 48 (showing account); 0952 “system mobile application [can] create one (Examiner notes that MySQL is used, without limitation, to store account information in table, see 0496-0499 & Figs. 282 to 286. For example, MySQL commands such as “CREATE USER” and “INSERT” may be used, see 0499. Examiner notes that the system may require the user to create an account before perform functions, see 0630.), wherein the account is generated based on an account request received from the user via a payment application associated with the PSS and executing on a mobile device associated with the user (Fig. 20 Item 127, 147, Fig. 21; 0851 “mobile app” or “browsers”, 0874-0876, 0878 “system website 127 or a system application 147 such as a mobile application”, 0886 (loading funds or credits with application)), and wherein the PSS is configured to process one or more financial transactions for the user (0685-0686, 0702) using the account based on corresponding interactions by the user with the payment application (0886);
receiving, by the PSS and from the payment application (0682, 0896), a payment card request from the user to associate a payment card with the account (Fig. 1 Items 4, 8 (i.e. user data), Fig. 6 Item 48 (showing user data in detail); 0681, 1020 “create a system profile 130 account 48 and associated funds or credit…with the system account and/or third party cards, such as system user’s bank, credit, and/or debit cards”) (Examiner notes that the user data is associated with the database 129, see 0679. This is all associated with the card via the database when customer input (4) is feed into the system. Ultimately, the language of “payment card request” is taught because the user input (4) results in output of card (19) as seen in Fig. 1.), wherein the payment card request is made via an interaction by the user with the payment application (Fig. 20 Item 127, 147, Fig. 21; 0851 “mobile app” or “browsers”, 0874-0876, 0878 “system website 127 or a system application 147 such as a mobile application”, 0886 (loading funds or credits)); (Examiner notes that transactions with the system 127 may be through software component 147. Examiner notes that the Sharp (0180) provide funding a number of ways. Fig. 1 is consistent with this teaching, see Fig. 1 at least Items 12-14, 78, 15-18, and 81. Examiner notes that the “redemption option [is associated with] a system profile [130] of the user [91], see 0184. Further, the system profile comprises the user data eight (8) therein, see Fig. 20 Item 8, wherein the user data comprises the account number therein, see Fig. 6 Item 48.);
based on the payment card request, facilitating, by the PSS (0861 (discussing flexible network), 0896 (same)) (Examiner is taking “facilitating” as results oriented language, and therefore, broad.):
transmission of instructions associated with a payment card identifier (0807, 0896)  to cause the payment card to be printed (Fig. 14 Items 98, 104; 0177 (“printing means”), 0797, 0798, 0807, 0812-0813, 0841)  for physical delivery to the user; and (0796) (Examiner notes that the card is part of the “output,” see Fig. 1 Items “output” and 19. The printing of the card can occur after the virtual card available, see Fig. 18 Items 249’ through 258’)
generation of a virtual card account (i.e. the redemption option of a virtual card 12 associated with the card through the partition information, see discussion below), wherein the virtual card account is associated with the payment card identifier and the account, and wherein the virtual card account is usable for payment transactions by the user prior (0087 (discussing redemption information), 0180 (“redemption option may be immediately utilized by the customer [91] in electronic form….”) (underlining added), 0184 (“immediately utilized”)) (Examiner is taking redemption option as the virtual card; however, it can be appreciated that the redemption option is flexible in form that allows later use and transfer to other users, see 0180. Nonetheless, redemption option teaches virtual card. Further still, Sharp discloses a plurality of forms of the redemption data. Specifically, “an electronic credit card [12]” is disclosed, see 0184. Examiner importantly notes that card 19 is the physical card as output whereas card 12 is the virtual card. Further still, the virtual card, through the redemption information framework, used as seen in 0658-0659.) to delivery of the payment card; and (Examiner notes that Figs. 16, 17, and 18 disclose the overall flow. For example, online redemption can take place at 233’, and as discussed before, this may be in the form of a virtual card. The chronology is shown with the language of “If pick up later” which connects to Fig. 18. At Fig. 18, which is at a later point in time, the user may get a physical card that is at least dispended via the kiosk, see Fig. 18 Items 249’ through 258’.)
configuring the virtual card account for inclusion in a virtual wallet associated with the user and the mobile device (Fig. 99 Item 100; 0374 “digital wallets associated with user profiles…and/or redemption options.”, 0730 “digital wallets stored on the user’s mobile device 96”; see also 0734, 0853, 0858) (Examiner notes, as previously established, that the virtual card is part of the redemption framework.).
upon receiving an indication of physical receipt of the payment card via the payment application (Fig. 10 Items inside 84; 0652 “data matrix code, bar code” and the like, 0683-0684) (Examiner notes that QR codes and the like are an indication of mancupation (i.e. physical possession) since the identifiers are on the card. Additionally, the activation may take place through “website” or “software application” or even “mobile applications,” see 0652.), activating, by the PSS, the payment card 0652 (discussing “activation through a kiosk”) (Examiner notes that Sharp discloses an embodiment whereby the user may have a “system card” in a semi-activate state that is ultimately activated, see 0671. Later, the user may perform activation through a POS with a clerk, see 0673, or this may be done in “private,” see 0673. However, it can be appreciated that Sharp is non-limiting. That is, the “[s]ystem cards may be…offered for purchase through kiosks….[whereby] [k]iosks or vending apparatus may, via the Internet….allow purchase and/or activation activates to be completed[,]” see 0674. Simply put, the activation of the card after purchase can be done remotely. Lastly, the physical card allows for the redemption information to be associated therewith, see 0716 (“a physical component of the system”). Sharp allows for the user both different types of redemption information through the partition information 71, see 0716. The best figure is Fig. 10 for the physical card.) for use in payment transactions (0685, 0686 (payment with scanning and the like), 0687 (payment with sticker), 0702).

Regarding claim 20 Sharp teaches:
causing presentation of, by the PSS and on an interface of the device associated with the user, the virtual payment object (Figs. 207-208; 0951).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 12-13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20160012465A1 Sharp in view of US20150371219A1 Ljujic.
Regarding claims 2 and 12 Sharp teaches:
presenting, by the payment application interfacing with the PSS, a handwriting interface for capturing handwritten input from the user (Fig. 1 Items 3, 4; 0880 “a stylus or digital pen type instrument may be employed on a system kiosk to obtain customer inputs 4 which include a customer signature”) (underlining added) (Examiner notes that, while para. 0880 discloses a kiosk, Sharp teaches alternative embodiments such a mobile device, e.g. Fig. 20 Items 127, 147.), wherein the handwritten input (Fig. 1 Item 8, Fig. 6 Item 55; 0679 “signature information”, 0793 “signature information”) (Examiner notes that the database 129 stores user data 8 which comprises at least signature information. Examiner notes that )…with a card customization feature (0183 (“customized with one or more unique (Examiner notes that many of the gift cards have QR codes and other materials, see Figs. 40-51.) for printing on the physical payment card (Fig. 14 Items 98, 104; 0177 (“printing means”), 0797, 0798, 0807, 0812-0813, 0841).
Sharp does not teach:
associating a signature with an custom feature on the card
Ljujic teaches:
[an image] is associated with [the card] (0151) (Examiner is relying on the image design process at S42 to S45. In Fig. 9, the user clicks “Apply to card” and the image is added. If they so choose, the image can be later altered in Fig. 10.)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify Sharps customized card design processes and signature authentication with at least a stylus with the image association process in Ljujic by allowing a user to have their signature to be placed on their card as a form of identification.
For example, it is well known that credit card typically require a signatures of a user on the back of the credit card for authentication purposes prior to use. As such, it would be obvious to upload an image of a user’s signature or other type of user feature as a form of authentication. Indeed, Sharp contemplates this in at least Fig. 48. 

    PNG
    media_image3.png
    230
    323
    media_image3.png
    Greyscale

Figure 2 reproduced from Sharp Fig. 48 (showing picture of person)
Therefore, one skilled in the art would be able to visualize a simple substitute of Fig. 48’s photo picture of a card holder with a user signature of the card holder.

Regarding claim 3 Sharp teaches:
mapping, by the PSS and in the data store (Fig. 12 Item 129, Fig. 286; 0704, 0905-0906, 1022 (discussing database table)), card information associated with the payment card to the account of the user (Fig. 285; 0499 (“database table…containing user account information such as associated card/PIN information….”)) (Examiner notes that MySQL is utilized and that the table is called “send1_account” which has “list of activated accounts,” see 0498. A plurality of information such as card number is located therein.).

Sharp does not teach:
upon receiving a confirmation of the card customization feature
Ljujic teaches:
further comprising, upon receiving a confirmation of the card customization feature (0151) (Examiner is relying on the image design process at S42 to S45. In Fig. 9, the user clicks “Apply to card” and the image is added. If they so choose, the image can be later altered in Fig. 10.):

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the design process of Sharp with the design process Ljujic by providing a button before applying custom features because the design process can be frustrating at times. For example, Ljujic discloses files such as “.jpg” and “.png” and the like may be uploaded. (Id. at 0151.) Thereafter, the picture can be “scaled to fit.” (Id. at 0152.) Similarly, Ljujic goes on to disclose other features such as color alternations (Id. at 0154.). Simply put, it is always obvious to make some aesthetic during a design process. 

Regarding claims 4 and 13 Sharp teaches:
The method as claim 2 recites, wherein instructions to cause the payment card to be printed (Fig. 14 Items 98, 104; 0177 (“printing means”), 0797, 0798, 0807, 0812-0813, 0841) for physical delivery (0796) (Examiner notes that the card is part of the “output,” see Fig. 1 Items “output” and 19. The printing of the card can occur after the virtual card available, see Fig. 18 Items 249’ through 258’) include instructions to print the card customization feature on the payment card (Fig. 10 Items inside 84; 0652 “data matrix code, bar code” and the like, 0683-0684) (Examiner notes that QR codes and the like are an indication of mancupation (i.e. physical possession) since the identifiers are on the card. Additionally, the activation may take place through “website” or “software application” or even “mobile applications,” see 0652.).

Regarding claims 5 Sharp teaches:
The method as claim 4 recites, wherein the instructions to print the card customization feature on the payment card comprise instructions to print the card customization feature (Fig. 10 Items inside 84; 0652 “data matrix code, bar code” and the like, 0683-0684) (Examiner notes that QR codes and the like are an indication of mancupation (i.e. physical possession) since the identifiers are on the card. Additionally, the activation may take place through “website” or “software application” or even “mobile applications,” see 0652.) at a predetermined location (Figs. 40-51) on the payment card (0183 (“customized with one or more unique features….[such as] a 1D barcode, a 2D barcode”)).

Claims 1-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20150371219A1 Ljujic in view of US20130103581 Barry.
Regarding claims 1, 11, and 19 Ljujic teaches:
generating, by a payment service system (PSS) (Fig. 1 Item 500; see also 0193 (“single location or distributed across a network”)) and in a data store maintained by the PSS, an account for a user (Fig. 3 (displaying “Paneleven Bank”); 0098 “bank’s database”), wherein the account is generated based on an account request received from the user (Fig. 2 Item “S2”; 0096 “register[] to use the system”) via a payment application associated with the PSS and executing on a device associated with the user (0057 “mobile device via [] application”), and wherein the PSS is configured to process one or more payment transactions for the user (Fig. 1 Item 500; 0088 “such as bank”) using the account based on corresponding interactions by the user with the payment application (Fig. 3 (showing mouse-point on “REGISTER” and “LOGIN”));
receiving, by the PSS and from the payment application, a payment card request from the user to associate a payment card with the account (0160 “the image along with the see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)), wherein the payment card request is made via an interaction by the user with the payment application (0160);
based on the payment card request, facilitating, by the PSS:
transmission of instructions to cause the payment card associated with a payment card identifier (0185 (disclosing card with PAN and “16-digit number printed”); see, e.g., Fig. 11 (showing credit card number)) to be printed (0015 discussing “print”, 0019, 0087 “image is transmitted across network”)…
generation of a virtual card account, wherein the virtual card account is associated with the payment card identifier and the account, and wherein the virtual card account is usable for at least one of the one or more payment transactions (0004)….
upon receiving an indication of physical receipt of the payment card via the payment application (0189 “OCR functionality”), activating, by the PSS, the payment card (0189 “card activation purposes”) for use in payment transactions (0004).
Ljujic does not teach (i) delivery the of payment card and (ii) generating of a virtual card account associated with an identifier and the account. 
Barry teaches:
for physical delivery to the user; and (0017 “delivered to the consumer”)
generation of a virtual card account, wherein the virtual card account is associated with the payment card identifier and the account, and wherein the virtual card account (Fig. 2 Item 202; 0027 (Section Header), 0029-0030)… prior to delivery of the payment card; and (0017 “delivered to the consumer”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the design process of Sharp with the design process Ljujic by providing a button before applying custom features because the design process can be frustrating at times. For example, Ljujic discloses files such as “.jpg” and “.png” and the like may be uploaded. (Id. at 0151.) Thereafter, the picture can be “scaled to fit.” (Id. at 0152.) Similarly, Ljujic goes on to disclose other features such as color alternations (Id. at 0154.). Simply put, it is always obvious to make some aesthetic during a design process. 

Regarding claim 2 Ljujic teaches:
presenting, by the payment application interfacing with the PSS…with a card customization feature for printing on the payment card (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)).
Ljujic does not teach: a handwriting interface for capturing handwritten input from the user, wherein the handwritten input is associated. However, smart phone and mobile devices with touch screens are old and well known. Similarly, hand signatures are old and well known along with signatures on the back of credit cards to activate them.
Therefore, it would have been obvious to a POSITA to combine the card design process, namely the card design process, of Ljujic with old elements in the art in order to preauthorize physical card activation. That is, it is well known that all users must sign the back of their credit card before using it. As such, it is obvious to have the card signed upfront in order to automate a manual activity. MPEP 2144.04(III). For the language of “old” and/or “well known”, Examiner is taking express official notice.

Regarding claim 3 Ljujic teaches:
further comprising, upon receiving a confirmation of the card customization feature:
mapping, by the PSS and in the data store, card information associated with the payment card to the account of the user (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)).

Regarding claim 4 Ljujic teaches:
wherein instructions to cause the payment card to be printed for physical delivery include instructions to print the card customization feature on the payment card (0015 discussing “print”, 0019, 0087 “image is transmitted across network”).

Regarding claim 5 Ljujic teaches:
wherein the instructions to print the card customization feature on the payment card comprise instructions to print the card customization feature at a predetermined location on the payment card (0015 discussing “print”, 0019, 0087 “image is transmitted across network”).

Regarding claim 6/14/20 Ljujic teaches:
wherein, based on receiving the payment card request, presenting, by the PSS, (0160) a representation of a virtual payment object 0162 (explaining nature of video card), 0171 (delivering video card)…
Ljujic teaches does not teach
associated with the virtual card account.
Barry teaches:
associated with the virtual card account (0030 “image”, 0031 “image on smart phone”).

Regarding claim 7/15 Ljujic teaches:
wherein the virtual payment object includes content printed on the payment card, including one or more of an account identifier, a name, an expiration date, a financial entity associated with the account, or a card customization feature 0162 (explaining nature of video card), 0171 (delivering video card).

Regarding claim 8/16 Ljujic teaches:
causing presentation of, by the PSS and on an interface of the device associated with the user, the virtual payment object 0162 (explaining nature of video card), 0171 (delivering video card).

Regarding claim 9/17 Barry teaches:
configuring the virtual card account for inclusion in a virtual wallet associated with the user and the mobile device. (0031)
(Note: Examiner is reading in light of Spec. in view of 0043, 00118.)

Regarding claim 10/18 Barry teaches:
wherein the virtual card account remains usable after activation of the payment card (0038 “remains active”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20030028481 Flitcroft (disclosing codes)
US10740735 Malhotra (delivering card with codes)
US20160063484A1 Carpenter (taking picture of card for activation)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS G KERITSIS/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks (2021-09-02) are herein referred to as “Rm.”
        2 See annotated Fig. 1 of Sharp below claim language for a picture aid.